Opinion of the Court
FERGUSON, Judge:
The-aceused was convicted by general court-martial, convened at Ramey Air Force Base, Puerto.Rico, of one specification of carnal knowledge of a female under sixteen years of age, not his wife, at divers times between October 5 and December 14, 1968, in violation of Article 120, Uniform Code of Military Justice, 10 USC § 920. We granted review to determine the validity of the accused’s conviction in light of the Supreme Court’s decision in O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969).
This case differs from that which pertained in United States v Henderson, 18 USCMA 601, 40 CMR 313, where we dismissed for lack of jurisdiction, in only one respect — the place where the offense ' occurred. Henderson was also convicted of carnal knowledge.
*610Here, as in Henderson, the accused was stationed at Ramey Air Force Base and this victim too was the dependent daughter of a serviceman. However, in this case, unlike Henderson, the accused had sexual intercourse with the victim at various locations in on-base housing at Ramey Air Force Base while in Henderson the offenses took place off base at Henderson’s apartment in Aguadilla, Puerto Rico. This difference is a vital one for, as we have noted in other cases (United States v Crapo,
18 USCMA 594, 40 CMR 306; United States v Paxiao, 18 USCMA 608, 40 CMR 320), the need to maintain “the security of a military post” (O’Callahan v Parker, supra, 395 US, at page 274) is sufficient to vest in the court-martial jurisdiction to try this offense.
The decision of the board of review is affirmed.
Chief Judge Quinn and Judge DAR-DEN concur.